IN THE SUPREME COURT OF THE STATE OF NEVADA


                TRAVIS WILFORD BOWLES,                                   No. 84969
                Petitioner,
                vs.
                THE STATE OF NEVADA                                           FILED
                DEPARTMENT OF CORRECTIONS,
                OFFENDER MANAGEMENT                                           AUG 1 8 2022
                DIVISION,                                                    ELIZAMH A. BROWN
                                                                           CLERK OF SUPREME COURT
                Respondent.                                               BY__      • \ Z_
                                                                                 DV:PUTY6C


                                       ORDER DENYING PETITION

                            This is a pro se original petition for a writ of mandamus.
                Having considered      the   petition,   we are not persuaded that                 our

                extraordinary intervention is warranted. See NRS 34.170; Pan v. Eighth
                Judicial Dist. Court, 120 Nev. 222, 224, 88 P.3d 840, 841 (2004) (noting that
                petitioner bears the burden of demonstrating that extraordinary relief is
                warranted). Petitioner has not provided this court with exhibits or other
                documentation that would support his claims for relief. See NRAP 21(a)(4)
                (providing the petitioner shall submit an appendix containing all documents
                CCessential to understand the matters set forth in the petition"). Accordingly,

                we
                            ORDER the petition DENIED.



                                         Parraguirre


                                   n
                               L.ewi                                                          J.
                Hardesty                                    Stiglich




SUPREME COURT
      OF
    NEVADA

10.) 1947A
                                                                                             -,2523SC9
                cc:   Travis Wilford Bowles
                      Attorney General/Carson City




SUPREME COURT
        OF
    NEVADA
                                                     2
  I 4)47 A